Citation Nr: 1715353	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  14-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1955 in the United States Marine Corps, including service in Korea from August 1953 to October 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, the Board issued a decision that, in part, denied entitlement to service connection for a right and left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court vacated the April 2016 Board decision to the extent it denied entitlement to service connection for a right and left knee disability, and remanded the matters to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  To the extent the Board's April 2016 Board decision granted entitlement to service connection for a skin disorder of the hands, residuals of frostbite of the hands, residuals of frostbite of the feet, and bilateral hearing loss, denied entitlement to service connection for peripheral vascular disease, and coronary artery disease, and remanded entitlement to service connection for a psychiatric disorder, such determinations were not disturbed by the Joint Motion.  

In March 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in April 2017.  For reasons discussed below, the Board will proceed with consideration of this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a right knee disability is etiologically related to service.  
2.  Resolving reasonable doubt in the Veteran's favor, a left knee disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2.  A left knee disability was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a right and left knee disability, to include as secondary to his conceded cold injury during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Available service personnel records show that the Veteran was stationed in Korea from August 1953 to October 1954.  

VA recognizes numerous conditions as the chronic effects of cold exposure as set out in the VBA Manual M21-1, III.iv.4.E.2 (Manual), which provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

The Manual states that veterans with a history of cold injury may experience the following signs and symptoms at the site of the original injury: chronic fungal infection of the feet; disturbances of nail growth; hyperhidrosis; chronic pain of the causalgia type; abnormal skin color or thickness; cold sensitization; joint pain or stiffness; Raynaud's phenomenon; weakness of hands or feet; night pain; weak or fallen arches; edema; numbness; paresthesias; breakdown or ulceration of cold injury scars; and vascular insufficiency (indicated by edema, shiny, atrophic skin, or hair loss).  The Manual also reflects that VA recognizes that veterans with a history of cold injury include an increased risk of developing conditions such as peripheral neuropathy, squamous cell carcinoma of the skin, at the site of the scar from a cold injury, or arthritis or bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  

It is not in dispute that the Veteran has a right and left knee disability.  See, e.g., February 2000 Carolina Sports Medicine Joint Replacement Specialists report (noting significant degenerative changes found on x-rays); November 28, 2001 Cape Fear Hospital operative report (for left total knee arthroplasty); May 14, 2007 New Hanover Regional Medical Center operative report (for right total knee arthroplasty); June 29, 2009 New Hanover Regional Medical Center operative report (for failed left total knee arthroplasty).  

In March 2017, the Board requested a VHA opinion.  In the April 2017 response, the medical expert opined that it was at least as likely as not that the Veteran's right and left knee disabilities were aggravated by the exposure to extreme cold and cold injury during service.  

As noted above, the Manual reflects that VA recognizes that veterans with a history of cold injury include an increased risk of developing conditions such as arthritis or bone abnormalities.  In this case, it is conceded that the Veteran suffered cold injury during his active duty service in Korea.  Moreover, the evidence reflects the Veteran has right and left knee disabilities.  An April 2017 VHA medical expert opined that the Veteran's right and left knee disabilities were aggravated by the exposure to extreme cold and cold injury during service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a right and left knee disability is warranted.  


ORDER

Service connection for a right knee disability is granted.  

Service connection for a left knee disability is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


